

PLEDGE AGREEMENT
 
This PLEDGE AGREEMENT (this “Agreement”), dated as of September __, 2008, is
made by Federal Sports & Entertainment, Inc. (f/k/a Rite Time Mining, Inc.), a
Nevada corporation (the “Company”), each person and entity listed as a pledgor
on the signature pages hereto (each a “Pledgor”), and each additional person, if
any, who becomes a Pledgor pursuant to the requirements of Section 3.18 of the
Bridge Loan Agreement (defined below) (the “Additional Pledgors”), in favor of
Gottbetter & Partners, LLP, in its capacity as collateral agent (in such
capacity, the "Collateral Agent") for the "Buyers" (as defined below), party to
that certain Securities Purchase Agreement, dated as of September __, 2008 (the
"Securities Purchase Agreement").
 
WITNESSETH:
 
WHEREAS, the Company and each party listed as a “Buyer” on the Schedule of
Buyers attached to the Securities Purchase Agreement (collectively, the
“Buyers”) are parties to that Securities Purchase Agreement, pursuant to which
the Company shall be required to sell, and the Buyers shall purchase, the
“Notes” (as defined therein); and
 
WHEREAS, pursuant to that certain bridge loan agreement dated as of even date
herewith between the Company and Diamond Sports & Entertainment, Inc. (“FLB”), a
Delaware Corporation (the “Bridge Loan Agreement”), the Company has agreed to
lend the proceeds of the Notes to FLB (the “Bridge Loan”) to meet working
capital needs of FLB;


WHEREAS, pursuant to the Bridge Loan Agreement, the Pledgors have agreed to
pledge the Pledged Shares (as defined in this Agreement) to the Buyers on the
terms and conditions set forth in this Agreement;


WHEREAS, it is a condition precedent to the Buyers purchasing the Notes that the
Pledgors shall have executed and delivered to the Collateral Agent for the
benefit of itself and the Buyers this Agreement to secure all of the Company’s
obligations under the Securities Purchase Agreement, the Notes issued pursuant
thereto, as such Notes may be amended, restated, replaced or otherwise modified
from time to time in accordance with the terms thereof) and the other
“Transaction Documents” (as defined in the Securities Purchase Agreement, the
“Transaction Documents”), on such terms and conditions as are set forth herein;
and
 
WHEREAS, each Pledgor has determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
such Pledgor.
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Pledgor agrees with the Collateral Agent as follows:
 
 
 

--------------------------------------------------------------------------------

 

SECTION 1. Definitions and Rules of Interpretation.
 
(a) Definitions. Reference is made to the Securities Purchase Agreement and the
Notes for a statement of terms thereof. All terms used in this Agreement which
are defined in the Securities Purchase Agreement or the Notes or in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the “Code”), and which are not otherwise defined herein shall
have the same meanings herein as set forth therein; provided, that terms used
herein which are defined in the Code as in effect in the State of New York on
the date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute except as the Collateral Agent may
otherwise determine. In the event that any such term is defined in both the
Securities Purchase Agreement or the Notes and the Code, the definition of such
term in the Securities Purchase Agreement or the Notes shall control.
 
(b) Rules of Interpretation. Except as otherwise expressly provided in this
Agreement, the following rules of interpretation apply to this Agreement: (i)
the singular includes the plural and the plural includes the singular; (ii) “or”
and “any” are not exclusive and “include” and “including” are not limiting;
(iii) a reference to any agreement or other contract includes permitted
supplements and amendments; (iv) a reference to a law includes any amendment or
modification to such law and any rules or regulations issued thereunder; (v) a
reference to a person includes its permitted successors and assigns; and (vi) a
reference in this Agreement to an Article, Section, Annex, Exhibit or Schedule
is to the Article, Section, Annex, Exhibit or Schedule of this Agreement.
 
SECTION 2. Pledge and Grant of Security Interest.
 
(a) As collateral security for all of the Obligations (as defined in Section 3
hereof), each of the Pledgors hereby pledges and assigns and grants to the
Collateral Agent a continuing security interest in, and Lien on, all of such
Pledgor’s right, title and interest in and to the following (collectively, the
“Collateral”): the shares of capital stock FLB described in Schedule 1, which
are represented by one or more stock certificates representing such equity
interests, (including, but not limited to, any stock dividend and any
distribution in connection with a stock split) from time to time received,
receivable or otherwise distributed in respect of any of the foregoing and all
cash and noncash proceeds thereof, and any additional shares of capital stock of
FLB that may be required to be added to the Collateral pursuant to Section 3.18
of the Bridge Loan Agreement (collectively, the “Pledged Shares”).
 
SECTION 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the “Obligations”):
 
(a) the payment by the Company, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes and the other Transaction Documents, including, without
limitation, (A) all principal of and interest on the Notes (including, without
limitation, all interest that accrues after the commencement of any bankruptcy
proceeding of the Pledgors, whether or not the payment of such interest is
unenforceable or is not allowable due to the existence of such bankruptcy
proceeding), and (B) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents, above, for so long as the Notes are outstanding; and

 
2

--------------------------------------------------------------------------------

 
 
(b)  the due performance and observance by each Pledgor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents for so long as the Notes are outstanding.
 
SECTION 4. Delivery of the Collateral.
 
(a) All certificates currently representing the Pledged Shares shall be
delivered to the Collateral Agent on or prior to the execution and delivery of
this Agreement. All other promissory notes, certificates and instruments
constituting Collateral from time to time or required to be pledged to the
Collateral Agent pursuant to the terms of this Agreement (the “Additional
Collateral”) shall be delivered to the Collateral Agent promptly upon receipt
thereof by or on behalf of any of the Pledgors. All such promissory notes,
certificates and instruments shall be held by the Collateral Agent pursuant
hereto and shall be delivered in suitable form for transfer by delivery or shall
be accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank (“Transfer Materials”), all in form and substance
reasonably satisfactory to the Collateral Agent. If any Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, the Pledgors shall cause the Collateral Agent (or its
designated custodian, nominee or other designee) to become the registered holder
thereof, or cause each issuer of such securities to agree that it will comply
with instructions originated by the Collateral Agent (or its designated
custodian, nominee or other designee) with respect to such securities without
further consent by the Pledgors.
 
(b) If any Pledgor shall receive, by virtue of such Pledgor’s being or having
been an owner of any Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by such Pledgor pursuant to Section 7 hereof) or in securities or
other property or (iv) dividends, distributions, cash, instruments, investment
property and other property in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, such Pledgor shall receive such stock certificate, promissory
note, instrument, option, right, payment or distribution in trust for the
benefit of the Collateral Agent, shall segregate it from such Pledgor’s other
property and shall deliver it forthwith to the Collateral Agent in the exact
form received, together with appropriate Transfer Materials, to be held by the
Collateral Agent as Collateral and as further collateral security for the
Obligations.
 
SECTION 5. Representations and Warranties of each Pledgor. Each Pledgor
severally represents and warrants to the Pledgee (which representations and
warranties shall be deemed to continue to be made until all of the Obligations
have been paid in full and each Transaction Documents have been irrevocably
terminated) that:

 
3

--------------------------------------------------------------------------------

 
 
(a) The execution, delivery and performance by each Pledgor of this Agreement
and the pledge of the Collateral hereunder do not and will not result in any
violation of any agreement, indenture, instrument, license, judgment, decree,
order, law, statute, ordinance or other governmental rule or regulation
applicable to any Pledgor;
 
(b)this Agreement constitutes the legal, valid, and binding obligation of each
Pledgor enforceable against each Pledgor in accordance with its terms;
 
(c)(i) all Pledged Stock owned by each Pledgor is set forth on Schedule A hereto
and (ii) each Pledgor is the direct and beneficial owner of each share of the
Pledged Stock;
 
(d)all of the Pledged Shares have been duly authorized, validly issued and are
fully paid and nonassessable;
 
(e)no consent or approval of any person, corporation, governmental body,
regulatory authority or other entity, is or will be necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the exercise by the
Pledgee of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;
 
(f)there are no pending or, to the best of Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;
 
(g)each Pledgor has the requisite power and authority to enter into this
Agreement and to pledge and assign the Collateral to the Pledgee, for the
ratable benefit of the Buyers, in accordance with the terms of this Agreement;
 
(h)each Pledgor owns each item of the Collateral and, except for the pledge and
security interest granted to Pledgee, for the ratable benefit of the Buyers,
hereunder, the Collateral shall be, immediately following the closing of the
transactions contemplated by the Transaction Documents, free and clear of any
other security interest, mortgage, pledge, claim, lien, charge, hypothecation,
assignment, offset or encumbrance whatsoever;
 
(i)there are no restrictions on transfer of the Pledged Stock contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of FLB or otherwise which have not otherwise been enforceably and legally waived
by the necessary parties;


(j) none of the Pledged Shares has been issued or transferred in violation of
the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject; and


(k) The Pledgor shall cause any and all Additional Pledgors to execute a
signature page of, and thereby become a party to, this Agreement.
 
 
4

--------------------------------------------------------------------------------

 

SECTION 6. Covenants as to the Collateral. So long as any Obligations shall
remain outstanding and the Securities Purchase Agreement and the other
Transaction Documents shall not have been terminated, each Pledgor severally
covenants that such Pledgor will, unless the Collateral Agent shall otherwise
consent in writing:
 
(a) at such Pledgor’s expense, defend the Collateral Agent’s right, title and
security interest in and to the Collateral against the claims of any Person;
 
(b) at such Pledgor’s expense, at any time and from time to time, promptly
execute and deliver all further instruments and documents and take all further
action that may be necessary or that the Collateral Agent may reasonably request
in order to (i) perfect and protect, or maintain the perfection of, the security
interest and Lien purported to be created hereby, (ii) enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder in respect of
the Collateral or (iii) otherwise effect the purposes of this Agreement,
including, without limitation, delivering to the Collateral Agent irrevocable
proxies in respect of the Collateral registered in the name of such Pledgor,
except for Collateral which the Pledgor is entitled to vote under the terms of
Section 7 hereof;
 
(c) not sell, assign, transfer, convey, or otherwise dispose of its rights in or
to the Collateral or any interest therein; nor will any Pledgor create, incur or
permit to exist any Lien whatsoever with respect to any of the Collateral or the
proceeds thereof other than that created hereby; and
 
(d) not take or fail to take any action which would in any manner impair the
validity or enforceability of the Collateral Agent’s security interest in and
Lien on any Collateral.
 
SECTION 7. Voting Rights, Dividends, Etc. in Respect of the Collateral.
 
(a) So long as the Collateral Agent has not offered the Collateral for sale in
accordance with Section 8 hereof:
 
(i) each Pledgor may exercise any and all voting and other consensual rights
pertaining to any Collateral;
 
(ii) the Pledgors may receive and retain any and all dividends, interest or
other distributions paid in respect of the Collateral to the extent permitted by
the Securities Purchase Agreement; provided, however, that prior to the date by
which the Pledged Shares are required to be returned to the registered holder
thereof, any and all (A) dividends and interest paid or payable other than in
cash in respect of, and instruments (other than checks) and other property
received, receivable or otherwise distributed in respect of or in exchange for,
any Collateral, (B) dividends and other distributions paid or payable in cash in
respect of any Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, and (C) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Collateral, together with any dividend,
distribution, interest or other payment which at the time of such dividend,
distribution, interest or other payment was not permitted by the Securities
Purchase Agreement, shall be, and shall forthwith be delivered to the Collateral
Agent to hold as, Collateral and shall, if received by any of the Pledgors, be
received in trust for the benefit of the Collateral Agent, shall be segregated
from the other property or funds of the Pledgors, and shall be forthwith
delivered to the Collateral Agent in the exact form received with any Transfer
Materials, to be held by the Collateral Agent as Collateral and as further
collateral security for the Obligations; and

 
5

--------------------------------------------------------------------------------

 
 
(iii) the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to a Pledgor all such proxies and other instruments as such Pledgor
may reasonably request for the purpose of enabling such Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to paragraph
(i) of this Section 7(a) and to receive the dividends, distributions, interest
and other payments which it is authorized to receive and retain pursuant to
paragraph (ii) of this Section 7(a), in each case, to the extent that the
Collateral Agent has possession of such Collateral.
 
(b) So long as the Collateral Agent is entitled to hold the Collateral and has
not offered the Collateral for sale in accordance with Section 10 hereof:
 
(i) all rights of each Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to paragraph
(i) of subsection (a) of this Section 7, and to receive the dividends,
distributions, interest and other payments which it would otherwise be
authorized to receive and retain pursuant to paragraph (ii) of subsection (a) of
this Section 7, shall cease, and all such rights shall thereupon become vested
in the Collateral Agent which shall thereupon have the sole right to exercise
such voting and other consensual rights and to receive and hold as Collateral
such dividends, distributions, interest and other payments;
 
(ii) without limiting the generality of the foregoing, the Collateral Agent may,
at its option, exercise any and all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any of the Collateral
as if it were the absolute owner thereof, including, without limitation, the
right to exchange, in its discretion, any and all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other adjustment of
any issuer of the Collateral or upon the exercise by any issuer of the
Collateral of any right, privilege or option pertaining to any Collateral, and,
in connection therewith, to deposit and deliver any and all of the Collateral
with any committee, depository, transfer collateral agent, registrar or other
designated collateral agent upon such terms and conditions as it may determine;
and


(iii) all dividends, distributions, interest and other payments which are
received by any Pledgor contrary to the provisions of paragraph (i) of this
Section 7(b) shall be received in trust for the benefit of the Collateral Agent,
shall be segregated from other funds of such Pledgor, and shall be forthwith
paid over to the Collateral Agent as Collateral in the exact form received with
any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by the Collateral Agent as Collateral and as further
collateral security for the Obligations.
 
 
6

--------------------------------------------------------------------------------

 

SECTION 8. Additional Provisions Concerning the Collateral.
 
(a) Each Pledgor hereby (i) authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relating to the
Collateral, without the signature of such Pledgor where permitted by law, (ii)
ratifies such authorization to the extent that the Collateral Agent has filed
any such financing or continuation statements, or amendments thereto, without
the signature of such Pledgor prior to the date hereof and (iii) authorizes the
Collateral Agent to execute any agreements, instruments or other documents in
such Pledgor’s name and to file such agreements, instruments or other documents
that perfect, protect or enforce the security interest and Lien of the
Collateral Agent in the Collateral or as provided under Article 8 or Article 9
of the UCC in any appropriate filing office.
 
(b) Each Pledgor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead and in
its name or otherwise, from time to time in the Collateral Agent’s discretion to
take any action and to execute any instrument which the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement
(subject to the rights of such Pledgor under Section 7(a) hereof), including,
without limitation, to receive, indorse and collect all instruments made payable
to such Pledgor representing any dividend, interest payment or other
distribution in respect of any Collateral and to give full discharge for the
same. This power is coupled with an interest and is irrevocable until the
termination of this Agreement in accordance with Section 14(e) hereof.
 
(c) If any Pledgor fails to perform any agreement or obligation contained
herein, the Collateral Agent itself may perform, or cause performance of, such
agreement or obligation, and the expenses of the Collateral Agent incurred in
connection therewith shall be paid by the Company and shall be secured by the
Collateral.
 
(d) Other than the exercise of reasonable care to assure the safe custody of the
Collateral while held hereunder, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto and shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering surrender of
it to the respective Pledgors. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property, it being understood
that the Collateral Agent shall not have responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral.
 
(e) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for monies actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.
 
 
7

--------------------------------------------------------------------------------

 

(f) Upon the occurrence and during the continuation of any Default or Event of
Default, the Collateral Agent may at any time in its discretion (i) without
notice to the Pledgors, transfer or register in the name of the Collateral Agent
or any of its nominees any or all of the Collateral, subject only to the
revocable rights of the Pledgors under Section 7(a) hereof, and (ii) exchange
certificates or instruments constituting Collateral for certificates or
instruments of smaller or larger denominations.
 
SECTION 9. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:
 
(a) The Collateral Agent shall deliver to the Buyers their respective pro rata
portion of the Pledged Materials held by the Collateral Agent hereunder,
whereupon the Buyers may exercise all rights and remedies of a secured party
with respect to such property as may be available under the Uniform Commercial
Code as in effect in the State of New York, including but not limited to selling
the Collateral or any part thereof in one or more parcels at public or private
sale, at any exchange or broker’s board or elsewhere, at such price or prices
and on such other terms as the Buyers may deem commercially reasonable. The
Pledgors agree that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to any of the Pledgors of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Buyers shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Buyers may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefore, and such sale may, without further
notice, be made at the time and place to which it was so adjourned.
 
 
(b) Each Pledgor recognizes that it may be impracticable to effect a public sale
of all or any part of the Pledged Shares or any other securities constituting
Collateral and that the Buyers may, therefore, determine to make one or more
private sales of any such securities to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
its own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that the Buyers shall have no obligation to
delay sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933, as amended (the “Securities Act”). Each Pledgor further
acknowledges and agrees that any offer to sell such securities which has been
(i) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such an offer may be so advertised without prior registration under
the Securities Act) or (ii) made privately in the manner described above to not
less than fifteen (15) bona fide offerees shall be deemed to involve a “public
disposition” for the purposes of Section 9-610 of the Code (or any successor or
similar, applicable statutory provision) as then in effect in the State of New
York, notwithstanding that such sale may not constitute a “public offering”
under the Securities Act, and that the Collateral Agent may, in such event, bid
for the purchase of such securities.
 
 
8

--------------------------------------------------------------------------------

 


(c) Any cash held by the Collateral Agent as Collateral and all cash proceeds
received by the Collateral Agent in respect of any sale of, collection from, or
other realization upon, all or any part of the Collateral shall be applied
(after payment of any amounts payable to the Collateral Agent pursuant to
Section 10 hereof) by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect consistent with
the provisions of the Securities Purchase Agreement.
 
(d) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Buyers are legally entitled,
the Company shall be liable for the deficiency, together with interest thereon
at the highest rate specified in the Notes for interest on overdue principal
thereof or such other rate as shall be fixed by applicable law, together with
the costs of collection and the reasonable fees, costs and expenses of any
attorneys employed by the Collateral Agent to collect such deficiency.
 
(e) In the event that the proceeds of any such sale, collection, or realization
are more than sufficient to pay all amounts to which the Buyers are legally
entitled, the remainder of such proceeds together with any remaining Pledged
Shares and Subsequent Pledged Shares shall be returned to the Pledgors in
accordance with the terms hereof.
 
SECTION 10. Indemnity and Expenses.
 
(a) The Company hereby agrees to indemnify and hold the Pledgors and the
Collateral Agent (and all of its officers, directors, employees, attorneys, and
consultants) harmless from and against any and all claims, damages, losses,
liabilities, obligations, penalties, fees, costs and expenses (including,
without limitation, reasonable legal fees and disbursements of counsel) to the
extent that they arise out of or otherwise result from this Agreement
(including, without limitation, enforcement of this Agreement), except such
claims, damages, losses, liabilities, obligations, penalties, fees, costs and
expenses resulting from such Person’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction.
 
(b) The Company shall be obligated for, and will upon demand pay to the Pledgors
and the Collateral Agent the reasonable amount of any and all out-of-pocket
costs and expenses, including the reasonable fees and disbursements of the
Collateral Agent’s counsel and of any experts which the Collateral Agent may
incur in connection with (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement, (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Collateral,
(iii) the exercise or enforcement of any of the rights of the Collateral Agent
hereunder, or (iv) the failure by any Pledgor to perform or observe any of the
provisions hereof.
 
SECTION 11.  Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), sent by Federal Express or other
recognized courier service (return receipt requested), telecopied or delivered
by hand, if to any Pledgor, to it at the address specified for the Company in
the Securities Purchase Agreement or if to the Collateral Agent, to it at the
address specified in the Securities Purchase Agreement or, if not a party to the
Securities Purchase Agreement as follows:

 
9

--------------------------------------------------------------------------------

 
 
If to the Company:
Federal Sports & Entertainment, Inc.

47395 Monroe Street, #274
Indio, California
Attention: Chief Executive Officer
 
With a copy to:
Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor
New York, NY 10022
Attention: Adam S. Gottbetter, Esq.
Telephone: 212.400.6900
Facsimile: 212.400.6901
 
If to Pledgors, to:
David Kaval

Diamond Sports & Entertainment, Inc.
7080 Donlon Way, Ste. 109
Dublin, CA 94568
 
If to the Collateral Agent, to:
Gottbetter Capital Finance, LLP

488 Madison Avenue, 12th Floor
New York, NY 10022
Attention: Adam S. Gottbetter, Esq.
Telephone: 212-400-6900
Facsimile: 212-400-6901


 
or as to either such Person at such other address as shall be designated by such
Person in a written notice to such other Person complying as to delivery with
the terms of this Section 11. All such notices and other communications shall be
effective (i) if sent by certified mail, postage prepaid, return receipt
requested, when received or three (3) Business Days after mailing, whichever
first occurs, (ii) if telecopied, when transmitted and confirmation is received,
provided same is on a Business Day and, if not, on the next Business Day or
(iii) if delivered by hand or sent by Federal Express or other recognized
courier service (return receipt requested), upon delivery, provided same is on a
Business Day and, if not, on the next Business Day.
 
SECTION 12.  Security Interest Absolute. All rights of the Collateral Agent, all
Liens and all obligations of each of the Pledgors hereunder shall be absolute
and unconditional irrespective of: (i) any lack of validity or enforceability of
the Securities Purchase Agreement or any other Transaction Document, (ii) any
change in the time, manner or place of payment of, or in any other term in
respect of, all or any of the Obligations, or any other amendment or waiver of
or consent to any departure from the Securities Purchase Agreement or any other
Transaction Document, (iii) any exchange or release of, or non-perfection of any
Lien on any Collateral, or any release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Obligations, or (iv) any
other circumstance which might otherwise constitute a defense available to, or a
discharge of, any of the Pledgors in respect of the Obligations (other than the
payment in full of the Obligations). All authorizations and agencies contained
herein with respect to any of the Collateral are irrevocable and powers coupled
with an interest.

 
10

--------------------------------------------------------------------------------

 
 
SECTION 13.  Conflict Waiver. The Pledgors hereby acknowledge that the
Collateral Agent is counsel to the Company in connection with the transactions
contemplated and referred to herein. The Pledgors agree that in the event of any
dispute arising in connection with this Agreement or otherwise in connection
with any transaction or agreement contemplated and referred herein, the
Collateral Agent shall be permitted to continue to represent the Company, and
the Pledgors will not seek to disqualify such counsel and waive any objection
the Pledgors might have with respect to the Collateral Agent acting as the
Collateral Agent pursuant to this Agreement.


SECTION 14.   Miscellaneous.
 
(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Pledgor and the Collateral Agent, and no waiver
of any provision of this Agreement, and no consent to any departure by the
Pledgors therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
(b) No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any other Transaction Document shall
operate as a waiver hereof or thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise hereof or thereof or
the exercise of any other right. The rights and remedies of the Collateral Agent
provided herein and in the other Transaction Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Collateral Agent under any Transaction Document against any party
thereto are not conditional or contingent on any attempt by the Collateral Agent
to exercise any of its rights under any other Transaction Document against such
party or against any other Person.
 
(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
(d) This Agreement shall create a continuing security interest in and Lien on
the Collateral and shall (i) remain in full force and effect until the
termination of this Agreement in accordance with Section 14 (e) hereof and (ii)
be binding on the Pledgors and their respective successors and assigns and shall
inure, together with all rights and remedies of the Collateral Agent, to the
benefit of the Collateral Agent and its successors, transferees and assigns.
Without limiting the generality of clause (ii) of the immediately preceding
sentence, the Collateral Agent may assign or otherwise transfer its rights and
obligations under this Agreement and any other Transaction Document to any other
Person pursuant to the terms of the Securities Purchase Agreement, and such
other Person shall thereupon become vested with all of the benefits in respect
thereof granted to the Collateral Agent herein or otherwise. Upon any such
assignment or transfer, all references in this Agreement to the Collateral Agent
shall mean the assignee of the Collateral Agent. None of the rights or
obligations of any of the Pledgors hereunder may be assigned or otherwise
transferred without the prior written consent of the Collateral Agent, and any
such assignment or transfer shall be null and void.

 
11

--------------------------------------------------------------------------------

 


(e) Notwithstanding anything to the contrary in this Agreement, (i) this
Agreement (along with all powers of attorney granted hereunder) and the security
interests and Lien created hereby shall terminate and all rights to the
Collateral shall revert to the Pledgors upon the repayment in full of all
indebtedness obligations owed by the Company to the Buyers under the Notes
(including, without limitation, all principal, interest, if any, and fees
related to the Notes), and (ii) the Collateral Agent will, upon each Pledgor’s
request and at each such Pledgor’s expense, (A) return to such Pledgor such of
the Collateral (to the extent delivered to the Collateral Agent) as shall not
have been sold or otherwise disposed of or applied pursuant to the terms hereof,
and (B) execute and deliver to such Pledgor, without recourse, representation or
warranty, such documents as such Pledgor shall reasonably request to evidence
such termination.
 
(f) The internal laws, and not the laws of conflicts, of New York shall govern
the enforceability and validity of this Agreement, the construction of its terms
and the interpretation of the rights and duties of the parties, except as
required by mandatory provisions of law and except to the extent that the
validity and perfection or the perfection and the effect of perfection or
non-perfection of the security interest and Lien created hereby, or remedies
hereunder, in respect of any particular Collateral are governed by the law of a
jurisdiction other than the State of New York.
 
(g) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in Manhattan or the
Commercial Division, Civil Branch of the Supreme Court of the State of New York
sitting in New York County in connection with any suit, action or proceeding
directly or indirectly arising out of, under or in connection with this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby. No party to this Agreement may move to (i) transfer any such
suit, action or proceeding brought in such New York court or federal court to
another jurisdiction, (ii) consolidate any such suit, action or proceeding
brought in such New York court or federal court with a suit, action or
proceeding in another jurisdiction or (iii) dismiss any such suit, action or
proceeding brought in such New York court or federal court for the purpose of
bringing the same in another jurisdiction. Each party to this Agreement agrees
that a final judgment in any such suit, action or proceeding shall be conclusive
and may be enforced in any other jurisdiction by suit on the judgment or in any
other manner provided by law. Each party to this Agreement hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or the other Transaction Documents, in any New York court sitting in the County
of New York or any federal court sitting in the Southern District of New York.
 
 
12

--------------------------------------------------------------------------------

 

(h) Each Pledgor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to such Pledgor at its address provided herein, such
service to become effective when received or 10 days after such mailing,
whichever first occurs.
 
(i) Nothing contained herein shall affect the right of the Collateral Agent to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against any Pledgor or any property of any Pledgor in any
other jurisdiction.
 
(j) Each Pledgor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
(k) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR OTHER TRANSACTION DOCUMENTS.
 
(l) The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
 
(m) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. The parties agree that Buyers are third party beneficiaries to
this Agreement.
 
(n) All of the obligations of the Pledgors hereunder are joint and several. The
Collateral Agent may, in its sole and absolute discretion, enforce the
provisions hereof against any of the Pledgors and shall not be required to
proceed against all Pledgors jointly or seek payment from the Pledgors ratably.
In addition, the Collateral Agent may, in its sole and absolute discretion,
select the Collateral of any one or more of the Pledgors for sale or application
to the Obligations, without regard to the ownership of such Collateral, and
shall not be required to make such selection ratably from the Collateral owned
by all of the Pledgors. The release or discharge of any Pledgor by the
Collateral Agent shall not release or discharge any other Pledgor from the
obligations of such Person hereunder.
 




[SIGNATURE PAGE FOLLOWS]

 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 

 
FEDERAL SPORTS & ENTERTAINMENT, INC.
     
By: ___________________________________
 
Name: Linda Farrell
 
Title:   President
         
PLEDGORS:
          _______________________________________  
David Kaval
      _______________________________________  
Amit Patel
      _______________________________________  
Kevin Outcalt





ACCEPTED BY:


GOTTBETTER & PARTNERS, LLP
as Collateral Agent




By: ___________________________
Name: Adam S. Gottbetter
Title: Managing Partner








[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 
14

--------------------------------------------------------------------------------

 


SCHEDULE 1 TO PLEDGE AGREEMENT
 
Pledged Shares
 


Pledgor
 
Number of Shares
 
Class
 
Certificate
No.(s)
             
David Kaval
 
333,334
 
Common Stock
 
18
   
143,324
 
Common Stock
 
19
   
20,000
 
Common Stock
 
*
             
Amit Patel
 
333,333
 
Common Stock
 
20
   
68,719
 
Common Stock
 
21
             
Kevin Outcalt
 
187,670
 
Series A Preferred Stock
 
PA-37
   
223,833
 
Series A Preferred Stock
 
PA-38
   
18,921
 
Series C Preferred Stock
 
*
   
145,663
 
Common Stock
 
22





* A certificate for these shares will be provided to Collateral Agent as soon as
it becomes available.
 
 
15

--------------------------------------------------------------------------------

 
 